internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-108563-00 date date legend foreign parent parent distributing controlled controlled business state x state y country a country b country c bank a bank b holding dear we respond to your letter dated date in which you requested rulings on behalf of distributing regarding the federal_income_tax consequences of certain transactions you submitted additional information in letters dated july and date the relevant information is summarized below foreign parent is a country a corporation that is the parent of an affiliated_group that comprises both domestic and foreign_corporations affiliated_group foreign parent wholly owns parent a state x holding_company that wholly owns distributing distributing is a state x corporation that operates in state y distributing uses the accrual_method of accounting and maintains its books_and_records on a calendar_year basis distributing wholly owns controlled and controlled controlled is a country b corporation that uses the accrual_method of accounting and maintains its books_and_records on a calendar_year basis controlled is a country c_corporation that uses the accrual_method of accounting and maintains its books_and_records on a calendar_year basis distributing controlled and controlled engage in business the taxpayer has submitted financial information indicating that distributing and controlled each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer has provided information showing that distributing and affiliated_group can significantly reduce their state y and country a taxes respectively if parent directly owns controlled and controlled the projected cost savings exceed one percent of the base_period net_income of affiliated_group to obtain these cost savings distributing will distribute the stock of controlled and controlled to parent the spin-offs foreign parent plans to consolidate its operations with those of unrelated bank a and bank b under to be formed holding the plan of consolidation contemplates restructuring of the operations of foreign parent bank a and bank b the parties have considered the possibility of merging a us subsidiary of bank a into distributing but have developed no specific plans in this regard the taxpayer has represented that the spin-offs are independent of any restructuring contemplated in relation to the consolidation of foreign parent bank a and bank b and is being done for business reasons unrelated to any restructuring the taxpayer has made the following representations with respect to the proposed spin-offs a b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of distributing controlled and controlled is representative of each corporation's present operations and there will be no substantial operational changes since the date of the last financial statements submitted following the spin-offs distributing controlled and controlled will each continue the active_conduct of its business independently and with their separate employees but will continue their current service relationships the spin-offs will be carried out entirely for the purpose of producing significant cost savings for the affiliated_group through the reduction in state y and country a taxes the distribution of controlled and controlled is motivated in whole or substantial part by this corporate business_purpose no intercorporate debt will exist between distributing and either controlled or controlled at the time of or subsequent to the distribution of the controlled and controlled stock the indebtedness if any owed by controlled or controlled to distributing after the spin-offs will not constitute stock_or_securities there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing controlled or controlled after the distribution except for any stock issuance of distributing in connection with a possible merger of a us subsidiary of bank a into distributing at the time of the spin-offs there will be no plan or intention by distributing controlled or controlled directly or through any subsidiary_corporation to purchase any stock of distributing controlled or controlled after the spin- offs other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 at the time of the spin-offs there will be no plan or intention to liquidate distributing controlled or controlled to merge distributing controlled or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing controlled or controlled after the spin-offs except in the ordinary course of business and except for a possible merger of a us subsidiary of bank a into distributing immediately after the spin-offs no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 of the code in distributing controlled or controlled that constitutes a or greater interest in distributing controlled or controlled distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction c d e f g h i j k l m n o p no two parties to the transaction are investment companies as defined in sec_368 and iv distributing controlled and controlled will each pay their own expenses if any incurred in connection with the spin-offs the spin-offs are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing controlled or controlled or stock possessing or more of the total value of all classes of stock of distributing controlled or controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled and controlled stock if applicable will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties at arm’s length controlled and controlled are controlled_foreign_corporations within the meaning of sec_957 at all times during the five-year period immediately preceding the date of the distribution and each will remain a controlled_foreign_corporation immediately thereafter q with respect to controlled and controlled distributing was a united_states_shareholder on the date immediately preceding the distribution based solely on the information and representations submitted we rule as follows distributing will recognize no gain_or_loss upon the distribution of common_stock of controlled or controlled to parent sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon the receipt of the common_stock of controlled or controlled sec_355 the basis of the stock of each of controlled and controlled in the hands of parent shall be the lesser_of the adjusted_basis of the respective stock in the hands of distributing or the substituted_basis allocated to the stock of controlled and controlled respectively in accordance with sec_1_358-2 sec_1248 notice_87_64 c b the holding_period for the stock of each of controlled and controlled received by parent will be the greater of the holding_period of such stock in the hands of distributing or the holding_period of the stock of distributing in the hands of parent sec_1248 notice_87_64 c b sec_1248 will not be applicable to the distribution by distributing of the stock of controlled and controlled to parent sec_1248 notice_87_64 c b if parent does not recognize any gain under sec_124 by virtue of sec_1248 the earnings_and_profits of each of controlled and controlled respectively to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporations beginning after date and during the periods that each of controlled and controlled was a controlled_foreign_corporation shall be attributable to such stock sec_1_1248-1 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled and controlled will be made under sec_1_312-10 the rulings contained in this letter are predicated upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion regarding the following the federal tax consequences of a possible merger of a us subsidiary of bank a into distributing the applicability of any transfer_pricing issues under sec_482 in connection with continuing transactions or other transactions contemplated in the ruling_request whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by mark s jennings acting chief branch
